The question of the defendant's negligence was one to be determined from all the circumstances of the case, including the defendant's conduct and the situation of the objects in connection with which the negligence is alleged. One question was, the suitableness of the time selected for setting fire to the brush. And in determining this, the velocity and direction of the wind, the relative situation of the land of both parties, the quantity, condition, and situation of the brush, and its distance from the plaintiff's land, were material facts. The opinion of a witness who had observed these facts, upon the question of suitableness of time in setting the fire, might be more useful and valuable than a description of the facts would be to one who had not observed them, and was admissible in evidence. Barnes v. Heath, 58 N.H. 196. So, too, upon the question of the defendant's want of reasonable care in the management of the fire, the opinion of a witness derived from observation of his conduct, acts, and omissions, at the time, is competent.
Exceptions sustained.
BLODGETT and CARPENTER, JJ., did not sit: the others concurred.